OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              Ofrjri^A PC&1?#)iBkGA£l]PL STATION, AUSTIN, TEXAS 78711
              OFFICIALESES _„ ffJWS^^ U.S.POSTAGE»p,tneybowEs
              STATE OF TEXAS
              PENALTY FOR                   o
                                                o


              PRIVATE USE                                           2^    ZIP 78701
                                           a*                  \:*?£ii 02 w
                                           0- u_
 7/24/2015                                                     '^*as0^°N6? m&Qomvk
 BAILEY, JASON              , Tr. Ct. No. 0669679R                                           PD-0940-15
 On this day, this Court has granted the Appellant's Pro Se motion for an extension
 of time in which to file the Petition for Discretionary Review. The time to file the
 petition has been extended to Friday, October 02, 2015.            NO FURTHER
 EXTENSIONS WILL BE ENTERTAINED.                       NOTE:         Petition For Discretionary
 Review must be filed with The Court of Criminal Appeals.
                                                                                 Abel Acosta, Clerk

                              JASON BAILEY                 RTS
                                                             o

                              TDC# 879975
                              ESTES UNIT
                              1100 FM 1807
                              VENUS, TX 76084
N3B   7&OB4                      |;„l.1|,|ll,||,j||,|,|,!|j,|j1|j„l,()i|ll!11,|l.lM||l,|l|